 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   NATHAN HUNTER,                                    Case No. 1:19-cv-00625-AWI-BAM (PC)
12                      Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                       NOTICE TO PROCEED ON COGNIZABLE
13          v.                                         CLAIM(S)
14   FISHER, et al.,                                   (ECF No. 17)
15                      Defendants.
16

17          Plaintiff Nathan Hunter (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On August 30, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff

20   stated a cognizable claim for excessive force in violation of the Eighth Amendment against

21   Defendants Chi, Thompson, Fisher, and Hernandez in their individual capacities for the incident

22   on January 2, 2018, but failed to state any other cognizable claims. The Court ordered Plaintiff to

23   either file a first amended complaint or notify the Court in writing of his willingness to proceed

24   only on the excessive force claim against Defendants Chi, Thompson, Fisher, and Hernandez,

25   which would result in Plaintiff’s voluntary dismissal of Defendant Ssenfuma and all other claims,

26   per Federal Rule of Civil Procedure 41(a)(1)(i). (ECF No. 16.)

27          On September 18, 2019, Plaintiff notified the Court of his willingness to proceed on the

28   cognizable claims identified by the Court. (ECF No. 17.) As explained in the Court’s screening
                                                      1
 1   order, this notification also results in Plaintiff’s voluntary dismissal of Defendant Ssenfuma and

 2   all other claims pursuant to Rule 41(a). (ECF No. 16, p. 7.)

 3           “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his

 4   action prior to service by the defendant of an answer or a motion for summary judgment.”

 5   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

 6   (quotation and citation omitted). “A plaintiff may dismiss some or all of the defendants, or some

 7   or all of his claims, through a Rule 41(a)(1) notice. The filing of a notice of voluntary dismissal

 8   with the court automatically terminates the action as to the defendants who are the subjects of the

 9   notice.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (internal citations

10   omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required, the

11   parties are left as though no action had been brought, the defendant can’t complain, and the

12   district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt., 193 F.3d at

13   1078.

14           No Defendants have been served in this action and no defendant has filed an answer or

15   motion for summary judgment.

16           Accordingly, IT IS HEREBY ORDERED that:

17           1. This action will proceed on Plaintiff’s complaint, filed May 9, 2019, (ECF No. 1),

18               against Defendants Chi, Thompson, Fisher, and Hernandez for excessive force in

19               violation of the Eighth Amendment;

20           2. All other claims and Defendant Ssenfuma are dismissed from this action by operation
21               of law pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i); and

22           3. The Clerk of the Court is DIRECTED to terminate Defendant Ssenfuma on the docket.

23
     IT IS SO ORDERED.
24

25      Dated:     September 19, 2019                          /s/ Barbara   A. McAuliffe              _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       2
